         Case 3:20-cv-00495-SDD-RLB            Document 31-2        08/25/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF THE
NAACP, and POWER COALITION FOR EQUITY AND
JUSTICE

                       Plaintiffs,

   v.                                                         Case. No. 3:20-cv-00495
                                                              SDD-RLB
JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                       Defendants,

   and

THE STATE of LOUISIANA

                       Defendant-Intervenor.


                          DECLARATION OF CATHERINE MEZA

               Catherine Meza declares, pursuant to 28 U.S.C. § 1746, as follows:

         1.    I am over the age of 18 and competent to make this declaration. I am an attorney

for Plaintiffs. I am barred in the District of Columbia and the State of New York and have been

admitted Pro Hac Vice before this Court in the above-captioned matter. I submit this declaration

on behalf of Plaintiffs to provide true and correct copies of certain listed exhibits submitted in

support of Plaintiffs’ Motion for Preliminary Injunction.

         2.    Exhibit 1 is a true and correct copy of the Declaration of Dr. Arthur L. Reingold,

dated August 24, 2020.

         3.    Exhibit 2 is a true and correct copy of the Declaration of Camara Phyllis Jones,

M.D., M.P.H., Ph.D., dated August 21, 2020.

                                                  1
       Case 3:20-cv-00495-SDD-RLB            Document 31-2        08/25/20 Page 2 of 2




       4.      Exhibit 3 is a true and correct copy of the Declaration of William S. Cooper,

dated August 13, 2020.

       5.      Exhibit 4 is a true and correct copy of the Declaration of Jennifer Harding, dated

August 20, 2020.

       6.      Exhibit 5 is a true and correct copy of the Declaration of Jasmine Pogue, dated

August 20, 2020.

       7.      Exhibit 6 is a true and correct copy of the Declaration of Omega Taylor, dated

August 20, 2020.

       8.      Exhibit 7 is a true and correct copy of the Declaration of Michael W.

McClanahan, dated August 21, 2020.

       9.      Exhibit 8 is a true and correct copy of the Declaration of Ashley Shelton, dated

August 24, 2020.

       10.     Exhibit 9 is a true and correct copy of a letter from John Bel Edwards, Gov. of La.

to R. Kyle Ardoin, La. Sec. of State, dated August 20, 2020.



       I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true

and correct.


Dated: August 25, 2020

                                                        /s Catherine Meza
                                                        Catherine Meza




                                                2
